82 N.Y.2d 672 (1993)
619 N.E.2d 644
601 N.Y.S.2d 566
Hipolito Martinez et al., Appellants,
v.
Keith Belanger, Defendant, and P&M Leasing Corporation, Respondent.
Court of Appeals of the State of New York.
Decided July 6, 1993.
Leonard E. Bronner, New York City, and Jacob Rabinowitz for appellants.
Ann K. Kandel, Woodbury, and Joseph W. Conklin, New York City, for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA and SMITH.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for the reasons stated in the memorandum of the Appellate Division (186 AD2d 40).